DETAILED ACTION
Response to Amendment
 The amendment filed on 06/28/2022 has been entered and considered by Examiner. Claims 1-7, 9-18 and 20-22 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1) in further view of Huang et al. (US Pub. 20170201851 A1).
	For claim 1, Poornachandran discloses a method, comprising:
	receiving, by a multi-access edge computing (MEC) node selection platform (Figs. 7 and 14, platform for items 150/136) and from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
	determining, by the MEC node selection platform and based on the request to access the service, a performance requirement for the service [0035-36];
	determining, by the MEC node selection platform, a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
wherein each candidate MEC node of the set of candidate MEC nodes are configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108],
	requesting, by the MEC node selection platform and from a MEC node orchestrator (150), a MEC node performance report [0057], 
	wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; and 
receiving, by the MEC node selection platform and from the MEC node orchestrator, the MEC node performance report [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];
selecting, by the MEC node selection platform and based on the one or more performance indicators and the geographical location of the user device, a second MEC node from the set of candidate MEC nodes (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
providing, by the MEC node selection platform and to the user device, information to be used by the user device to communicate with the second MEC node (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108].
But Poornachandran doesn’t explicitly teach identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
	However, Stockert discloses identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.
But Poornachandran and Stockert don’t explicitly teach filtering, by the MEC node selection platform, the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfying the threshold likelihood of satisfying the performance requirement,
However, Huang discloses filtering, by the MEC node selection platform, the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfying the threshold likelihood of satisfying the performance requirement [0071, 0026],
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, Stockert, and Huang to ensure network node with bad service requirement can be eliminated to save processing time, thus, enhancing service quality.

	For claim 16, Poornachandran discloses a non-transitory computer-readable medium storing instructions (Fig. 12) [0163], the instructions comprising: 
one or more instructions that, when executed by one or more processors (Fig. 12) [0163], cause the one or more processors to: 
receive, from a user device and via an application programming interface, a request to access a service, via multi-access edge computing (MEC) [0034-36], 
wherein the request includes one or more fields that indicate one or more of the service, a performance requirement for the service, a service type of the service, a geographical location of the user device, or a subscription status of a user of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034-36]; 
determine, based on the request to access the service, the performance requirement [0035-36];
determine the geographical location of the user device based on the request (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report (step 611) [0103-106, 0023, 0066], 
wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066], and 
wherein the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities (step 611) [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];
select a second MEC node from the set of candidate MEC nodes based on the one or more performance indicators, the performance requirement, and the geographical location of the user device (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
provide, to the user device, information to be used by the user device to communicate with the second MEC node (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]. 
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identifying, by the MEC node selection platform, set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.
But Poornachandran and Stockert don’t explicitly teach filter the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfy the threshold likelihood of satisfying the performance requirement,
However, Huang discloses filter the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfy the threshold likelihood of satisfying the performance requirement [0071, 0026],
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, Stockert, and Huang to ensure network node with bad service requirement can be eliminated to save processing time, thus, enhancing service quality.

	For claim 2, Poornachandran discloses the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities [0023-24, 0066].

	For claim 4, Poornachandran discloses the information to be used by the user device to communicate with the MEC node comprises a network address of the MEC node [0253-0254, 0103-0108].

	For claim 5, Poornachandran discloses the MEC node selection platform receives the request via an application programming interface [0103-106, 0023, 0066], and wherein the request includes one or more fields of information including indications of one or more of the service, the performance requirement, a service type of the service, the geographical location of the user device, or a subscription status of a user of the user device [0103-106, 0023, 0066].

	For claim 6, Poornachandran discloses wherein selecting the second MEC node is based on the first MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 7, Poornachandran discloses wherein the method further comprises determining that the MEC node satisfies a threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086], and wherein the MEC node selection platform selects the MEC node based on the MEC node satisfying the threshold likelihood of satisfying the performance requirement [0253-254, 0086].

	For claim 9, Poornachandran discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device, wherein the method further comprises determining that the user associated with the user device has permission to access the second MEC node based on the subscription status of the user, and wherein selecting the second  MEC node based on determining that the user device has permission to access to the second MEC node [0136, 0024-25, 0071].

	For claim 17, Poornachandran discloses select the second MEC node based on the first MEC node failing to satisfy the performance requirement [0136, 0024-25, 0071].

	For claim 18, Poornachandran discloses the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine that at least one of the set of candidate MEC nodes satisfies the threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and wherein the one or more instructions, that cause the one or more processors to select the second MEC node, cause the one or more processors to: select the second MEC node from the at least one of the set of candidate MEC nodes based on the geographical location of the user device and geographical locations of the at least one of the set of candidate MEC nodes [0253-254, 0086].

	For claim 20, Poornachandran discloses permission to access at least one of the set of candidate MEC nodes is based on the subscription status of the user of the user device; wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine that the user of the user device has permission to access the MEC node based on the subscription status of the user; and wherein the one or more instructions, that cause the one or more processors to select the second MEC node, cause the one or more processors to: select the second MEC node based on a determination that the user has permission to access to the second MEC node [0136, 0024-25, 0071].

For claim 21, Poornachandran discloses receiving the MEC node performance report is based on one or more of: expiration of a period of time, or detection of changed conditions [0050, 0054, 0087].

For claim 22, Poornachandran discloses to obtain the MEC node performance report, cause the one or more processors to obtain the MEC node performance report based on one or more of: expiration of a period of time, or detection of changed conditions [0050, 0054, 0087].


Claims 3, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1) in further view of Huang et al. (US Pub. 20170201851 A1) in further view of Stammer et al.  (US Pub. 20200120446 A1).
For claim 3, Poornachandran, Stockert, and Huang disclose all limitation this claim depends on.
But Poornachandran, as modified by Stockert, and Huang, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC node selection platform is configured to perform a domain name system service lookup [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, Stockert, Huang, and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.

For claim10, Poornachandran discloses a multi-access edge computing (MEC) selection platform, comprising: 
one or more memories (Fig. 12) [0163]; and 
one or more processors, communicatively coupled to the one or more memories (Fig. 12) [0163], configured to: 
receive, from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036], 
wherein the request identifies an identifier that is associated with the service and indicates that the request is to access the service via MEC [0097, 0034, 0036, 0222]; 
determine, based on the request to access the service, a performance requirement for the service [0035-36];
determine a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report, wherein the MEC node performance report indicates the one or more performance indicators for set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; 
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (prioritizing directness/service, distance/service for selecting a service node for the vUE) [0086, 0063, 0253-254];
select, based on the one or more performance indicators and the geographical location of the user device, and the performance requirement, a MEC node from the set of candidate MEC nodes (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
provide, to the user device, a network address of the MEC node to permit the user device to communicate with the MEC node (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108].
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
determining, by the MEC node selection platform, that a first MEC node, of the set of candidate MEC nodes, fails to satisfy a threshold likelihood of satisfying the performance requirement (MEC is selected based on the proximity threshold of a distance/service between the service mobile device(s) and the servicing MEC) [0027-30], 
wherein the first MEC node, relative to remaining MEC nodes of the set of candidate MEC nodes, is geographically closest to the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.
But Poornachandran, and Stockert don’t explicitly teach filter the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfy the threshold likelihood of satisfying the performance requirement,
However, Huang discloses filter the set of candidate MEC nodes, to remove the first MEC node from the set of candidate MEC nodes based on the first MEC node failing to satisfy the threshold likelihood of satisfying the performance requirement [0071, 0026],
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, Stockert, and Huang to ensure network node with bad service requirement can be eliminated to save processing time, thus, enhancing service quality.

	But Poornachandran, as modified by Stockert, and Huang, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the request identifies a domain name that is associated with the service and indicates that the request is to access the service via MEC [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified by Stockert, Huang, and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.
	For claim 11, Poornachandran, as modified by Stockert, Huang, and Stammer, discloses the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities [0023-24, 0066].

	For claim 12, Poornachandran, as modified by Stockert, discloses wherein the one or more processors are further configured to select the second MEC node from the set of candidate MEC nodes by selecting the second MEC node from the at least one of the set of candidate MEC nodes [0253-254, 0086].
Poornachandran, as modified by Stockert, discloses all limitation this claim depends on.
But Poornachandran, as modified by Stockert, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC selection platform is configured to perform a domain name system service lookup, wherein the domain name is associated with at least one of the set of candidate MEC nodes [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified by Stockert, Huang, and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.

	For claim 13, Poornachandran, as modified by Stockert, Huang, and Stammer, discloses when selecting the second MEC node, are r configured to:
	select the second MEC node based on the first MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 14, Poornachandran, as modified by Stockert, Huang, and Stammer, discloses wherein the one or more processors are further configured to: determine that the second MEC node satisfies the threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and wherein the one or more processors, when selecting the second MEC node, are configured to:
	select the second MEC node based on the second MEC node satisfying the threshold likelihood of satisfying the performance requirement [0253-254, 0086].

	For claim 15, Poornachandran, as modified by Stockert, Huang, and Stammer, discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device; wherein the one or more processors are further configured to: determine that the user associated with the user device has permission to access the second MEC node based on the subscription status of the user; and wherein the one or more processors, when selecting the second MEC node, are configured to:
	 select the second MEC node based on a determination that the user device has permission to access to the second MEC node [0136, 0024-25, 0071].
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642